In re Pugh, Wallace S.; — Plaintiff(s); applying for writ of mandamus, supervisory and/or remedial writs; to the Court of Appeal, Fifth Circuit, No. 89-KH-0803; Parish of St. Charles, 29th Judicial District Court, Div. “D,” No. 83-0297.
Granted and transferred to the Fifth Circuit Court of Appeal for its consideration of relator’s claim that his sentence is still illegal notwithstanding the trial court’s attempted compliance with the court of appeal’s order of January 10, 1990 in 89-KH-803. Otherwise denied.